      Case 2:17-cv-00902-MLC-KRS Document 121 Filed 03/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WARREN McCOWAN,

       Plaintiff,

v.                                                           No. 17-cv-00902-MLC-KRS

THE CITY OF LAS CRUCES, NEW MEXICO
A/K/A LAS CRUCES POLICE DEPARTMENT
And MARK MORALEZ,

       Defendants.

                        JOINT MOTION TO DISMISS ALL CLAIMS

       COMES NOW Plaintiff, by and through his attorneys of record Flores, Tawney &

Acosta P.C., and Defendants, by and through their attorneys of record Jarmie & Rogers P.C., and

pursuant to Fed. R. Civ. P. 41(a)(2), hereby stipulate to the dismissal with prejudice of all claims

made in the above-captioned lawsuit, with each party to bear its own attorney’s fees and costs.

       WHEREFORE, Plaintiff and Defendants request that the Court enter an order

dismissing with prejudice all claims made against Defendants in this case.

                                              Respectfully submitted,

                                              /s/ Cody R. Rogers
                                              Cody R. Rogers
                                              Jarmie & Rogers, P.C.
                                              2540 El Paseo, Ste. D
                                              Las Cruces, N.M. 88001
                                              (575) 288-1453
                                              crogers@jarmielaw.com
                                              Attorneys for Defendants
     Case 2:17-cv-00902-MLC-KRS Document 121 Filed 03/17/21 Page 2 of 2




                                          Approved:

                                          Approved via e-mail on March 17, 2021
                                          James D. Tawney
                                          Flores, Tawney & Acosta P.C.
                                          1485 N. Main St., Suite B
                                          Las Cruces, NM 88001
                                          Tel. (575) 222-1000
                                          jtawney@ftalawfirm.com
                                          Attorneys for Plaintiff

       I hereby certify that on March 17, 2021 I filed the foregoing through this Court’s
CM/ECF filing system, causing a true and correct copy of the same to be served electronically
upon all counsel of record as more fully reflected in the Notice of Electronic Filing.


 /s/ Cody R. Rogers
Cody R. Rogers
Jarmie & Rogers P.C.




                                             2
